Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 3/22/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-12 and 15-17 are allowed.  
All withdrawn claims are rejoined.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method of producing a dairy concentrate, the method comprising : providing an ingredient composition comprising micellar caseins and whey proteins the ingredient composition having a pH of 6.1 - 7.1 and  comprising 3 -25 wt.% of proteins, wherein the ingredient composition has a weight ratio of the micellar caseins to the whey proteins in a range of 90/10 - 60/40; adding 3-25 mM divalent cations to provide a concentration of 3 - 8 mM free divalent cations in the ingredient composition; homogenising the ingredient composition; and subsequently pasteurising and stirring the ingredient composition at a temperature of 80°-105°C for a period of 0.5 - 3 minutes to form agglomerated proteins comprising the micellar caseins and beta-lactoglobulin from the whey proteins, the  agglomerated proteins having a size of 3 - 50 microns as measured byD(4,3)  mean diameter.
The prior art of Kapchie et al. (US2017/0367361) and Sher et al. (US 2018/0220667) are not prior art under 35 USC 102 as they and the current application were all subject to assignment to Nestec as of the effective filing date of this application.  Applicant  attests to this in Applicant’s Paper filed 3/23/2021.
The closest prior art of Ummadi et al. (US 2011/0311703) teaches a method of producing a dairy concentrate, however, fails to expressly teach the claimed method including adding 3-25 mM divalent cations to provide a concentration of 3 - 8 mM free divalent cations in the ingredient composition; homogenising the ingredient composition; and subsequently pasteurising and stirring the ingredient composition at a temperature of 80°-105°C for a period of 0.5 - 3 minutes to form agglomerated proteins comprising the micellar caseins and beta-lactoglobulin from the whey proteins, the  agglomerated proteins having a size of 3 - 50 microns as measured byD(4,3)  mean diameter.
The other references of record do not teach or suggest the combined limitations not taught by Ummadi et al. (US 2011/0311703).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
March 23, 2021